        Case 20-00523        Doc 13     Filed 05/21/20 Entered 05/21/20 23:46:00             Desc Imaged
                                       Certificate of Notice Page 1 of 3
                                       United States Bankruptcy Court
                                         Northern District of Iowa
In re:                                                                                  Case No. 20-00523-TJC
Benjamin W. Vanhorn                                                                     Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0862-2           User: admin                  Page 1 of 2                   Date Rcvd: May 19, 2020
                               Form ID: 2040                Total Noticed: 76


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 21, 2020.
db              +Benjamin W. Vanhorn,    PO Box 5,    Spillville, IA 52168-0005
2286314         +ABC Supply Co., Inc.,     15631 Collection Center,    Chicago, IL 60693-0001
2286317         +Bank Of The West,    PO Box 2634,    Omaha, NE 68103-2634
2286319         +Brio Services,    PO Box 1290,    Riverton, UT 84065-1290
2286321         +Buchheit Appliance Inc.,     120 W. Main Street,    PO Box 536,    Calmar, IA 52132-0536
2286325         +CHARLES L LITOW,    2401 STANLEY GAULT PKWY,     Louisville, KY 40223-4175
2286324        #+Chad Hedrick,    104 Second Street,    Mount Sterling, IA 52573-1002
2286327         +Christian Bakalars,    N2443 State Road 162,     Bangor, WI 54614-9201
2286328         +City of Spillville,    PO Box 276,    Spillville, IA 52168-0276
2286330         +Credit Protection Services,     PO Box 802068,    Dallas, TX 75380-2068
2286331         +Decorah Bank & Trust Company,     202 East Water Street,    PO Box 380,    Decorah, IA 52101-0380
2286332         +Dustin & Jessica Rodibaugh,     810 Country Lane,    Keosauqua, IA 52565-1001
2286333         +Emblem Mastercard,    PO Box 772801,    Chicago, IL 60677-0101
2286334          Eqifax Credit Information,     PO Box 740241,    Atlanta, GA 30374-0241
2286336         +Equifax,    PO Box 105314,    Atlanta, GA 30348-5314
2286335         +Equifax,    PO Box 105139,    Atlanta, GA 30348-5139
2286339         +Experian,    955 American Lane,    Schaumburg, IL 60173-4998
2286338         +Experian,    PO Box 2002,    Allen, TX 75013-2002
2286337         +Experian,    PO Box 9558,    Allen, TX 75013-9558
2286340         +Experian,    475 Anton Blvd.,    Costa Mesa, CA 92626-7037
2286341         +Farm Bureau Financial Services,     c/o RMS,    PO Box 19646,    Minneapolis, MN 55419-0646
2286342         +Fayette Publishing,    119 S. Vine,    West Union, IA 52175-1354
2286343         +Fayette Publishing,    PO Box 511,    Oelwein, IA 50662-0511
2286345         +Gurstel Chargo,    6681 Country Club Drive,     Minneapolis, MN 55427-4601
2286346         +Gurstel Law Firm,    6681 Country Club Drive,     Minneapolis, MN 55427-4601
2286347         +Hacker, Nelson & Co., PC,     123 West Water,    Decorah, IA 52101-1805
2286348         +Harter’s Trash & Recycling Inc.,     2850 Larson Street,    La Crosse, WI 54603-1829
2286349         +Hawkeye Sanitation,    466 Airport Road,     Cresco, IA 52136-1914
2286350         +Heying Manufacturing Co., Inc.,     PO Box 248,    Calmar, IA 52132-0248
2289963         +IMT Insurance,    PO Box 402001,    Des Moines, IA 50940-2001
2286352         +Juliana Harward,    PO Box 132,    Keosauqua, IA 52565-0132
2286354         +Kahn Tile Supply LLC,     535 W. Main Street,    Le Roy, MN 55951-6771
2286353         +Kahn Tile Supply LLC,     2176 225th Street,    New Hampton, IA 50659-9164
2286355         +Karen Plowman,    606 Main Street,    Keosauqua, IA 52565-1046
2286356         +Keely Timp,    2519 County Road B16,    Calmar, IA 52132-7514
2286357         +Keosauqua Lumber Co,    21561 205th Street,     Keosauqua, IA 52565-8221
2286359         +Liberty Foam,    251 Tull Rd,    West Monroe, LA 71292-2249
2286360         +Liberty Foam,    3103 Cypress Street Ste 3 #260,     West Monroe, LA 71291-5270
2286361         +Linn County Sheriff’s Office,     310 2nd Ave SW,,    Cedar Rapids, IA 52404-2003
2286364         +MCM,   PO Box 301030,     Los Angeles, CA 90030-1030
2286366        ++MEDIACOM COMMUNICATIONS CORPORATION,      ONE MEDIACOM WAY,    CHESTER NY 10918-4850
                (address filed with court: Mediacom,       6300 Council Street NE,    Cedar Rapids, IA 52402)
2286371         +MS Services LLC,    123 W. 1st Street, Ste 430,     Casper, WY 82601-7502
2286362         +Maricela De Leon Osorio,     905 6th Street,    Keosauqua, IA 52565-1113
2286368         +Michael Hurley,    PO Box 370,    Keosauqua, IA 52565-0370
2286369         +Mid America Bank& Trust Co,     c/o Jefferson Capital Systems,     c/o FBCS, Inc.,
                  330 S. Warminster Road Suite 353,     Hatboro, PA 19040-3433
2286370         +Monarch Recovery Management Inc.,     PO Box 986,    Bensalem, PA 19020-0986
2286373         +Polk County Sheriff,    222 5th Ave.,     Des Moines, IA 50309-4044
2286375         +Putnam & Thompson Law Office PLLC,     801 Commerce Drive Suite,     PO Box 70,
                  Decorah, IA 52101-0070
2286376         +Raytec LLC,    Memphis Seamless Gutter,     22095 State Hwy 15,    Memphis, MO 63555-2194
2289962         +Richard Zahasky,    Anderson Law Office,     212 Winnebago Street,    Decorah, IA 52101-1812
2286379         +Steven & Carol Pilcher,     811 Louis Street,    Keosauqua, IA 52565-1168
2286380          Trans Union Corporation,     PO Box 2000,    Crum Lynne, PA 19022
2286381         +US Department of Education,     PO Box 790321,    Saint Louis, MO 63179-0321
2286382         +USGAARD & Smith Sales,     302 College Drive,    Decorah, IA 52101-1398
2289961         +Upper Explorerland RPC,     325 Washington Street,    Decorah, IA 52101-1833
2289375       +++Van Buren County, Iowa,     c/o Joseph G. Gamble,    400 Locust Street, Suite 380,
                  Des Moines, IA 50309-2363
2286383         +Van Buren Courthouse,     406 Dodge Street,    PO Box 495,    Keosauqua, IA 52565-0495
2286384         +VanBuren County,    c/o Joseph G. Gamble,     400 Locust Street, Suite 380,
                  Des Moines, IA 50309-2363
2286385         +Winneshiek County Courthouse,     201 W Main St,    Decorah, IA 52101-1775
2286386         +Winneshiek County Sheriff,     400 Claiborne Dr # 3,    Decorah, IA 52101-1480

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QSLSCHNITTJER.COM May 20 2020 02:38:00      Sheryl Schnittjer,   24695 207th Ave.,
                 Delhi, IA 52223-8414
2286315         E-mail/Text: BankruptcyNotices@alliantenergy.com May 19 2020 22:38:06      Alliant Energy,
                 200 First Street SE,   PO Box 351,    Cedar Rapids, IA 52406
2286316         E-mail/Text: BankruptcyNotices@alliantenergy.com May 19 2020 22:38:06      Alliant Energy,
                 PO Box 3060,   Cedar Rapids, IA 52406
           Case 20-00523           Doc 13       Filed 05/21/20 Entered 05/21/20 23:46:00                         Desc Imaged
                                               Certificate of Notice Page 2 of 3


District/off: 0862-2                  User: admin                        Page 2 of 2                          Date Rcvd: May 19, 2020
                                      Form ID: 2040                      Total Noticed: 76


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
2286320        +E-mail/Text: brp@brueningrock.com May 19 2020 22:38:10       Bruening Rock Products Inc.,
                 900 Montgomery Street,    PO Box 127,    Decorah, IA 52101-0127
2286323        +EDI: CAPITALONE.COM May 20 2020 02:38:00       Capital One,   PO Box 6492,
                 Carol Stream, IL 60197-6492
2286322         EDI: CAPITALONE.COM May 20 2020 02:38:00       Capital One,   PO Box 30285,
                 Salt Lake City, UT 84130-0285
2286326        +E-mail/Text: bankruptcy.notifications@fisglobal.com May 19 2020 22:38:10        ChexSystems,
                 7805 Hudson Road,    Suite 100,   Saint Paul, MN 55125-1703
2286329         EDI: CCS.COM May 20 2020 02:38:00      Credit Collection Services,    PO Box 55126,
                 Boston, MA 02205-5126
2286344        +EDI: AMINFOFP.COM May 20 2020 02:38:00       First Premier Bank,   PO Box 5529,
                 Sioux Falls, SD 57117-5529
2286351         E-mail/Text: IDR.Bankruptcy@ag.iowa.gov May 19 2020 22:38:11       Iowa Department of Revenue,
                 Attn: Bankruptcy Unit,    PO Box 10471,    Des Moines, IA 50306
2286358        +E-mail/Text: ahoukom@kineticlease.com May 19 2020 22:38:09       Kinetic Leasing,    PO Box 9785,
                 Fargo, ND 58106-9785
2286363        +E-mail/Text: bankruptcyfiled@marinecu.com May 19 2020 22:38:07       Marine Credit Union,
                 915 Short St #105,,    Decorah, IA 52101-2412
2286372        +E-mail/Text: ustpregion12.cr.ecf@usdoj.gov May 19 2020 22:38:08
                 Office of the United States Trustee,     United States Federal Courthouse,
                 111 7th Ave SE, Box 17,    Cedar Rapids, IA 52401-2103
2286374        +E-mail/Text: ecfbankruptcy@progleasing.com May 19 2020 22:38:09       Progressive Leasing,
                 256 Data Drive,    Draper, UT 84020-2315
2286377        +E-mail/Text: clientservices@sourcerm.com May 19 2020 22:38:10       Source Receivables Management,
                 PO Box 4068,    Greensboro, NC 27404-4068
2286378        +E-mail/Text: tsullivan@spahnandrose.com May 19 2020 22:38:08       Spahn & Rose Lumber Company,
                 PO Box 149,   Dubuque, IA 52004-0149
                                                                                              TOTAL: 16

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
2286318*         +Benjamin W. Vanhorn,   PO Box 5,   Spillville, IA 52168-0005
2286367*        ++MEDIACOM COMMUNICATIONS CORPORATION,   ONE MEDIACOM WAY,   CHESTER NY 10918-4850
                 (address filed with court: Mediacom,    PO Box 2457,   Waterloo, IA 50704)
2286365*        ++MEDIACOM COMMUNICATIONS CORPORATION,   ONE MEDIACOM WAY,   CHESTER NY 10918-4850
                 (address filed with court: Mediacom,    PO Box 5744,   Carol Stream, IL 60197)
                                                                                              TOTALS: 0, * 3, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’+++’ were transmitted to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(e).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 21, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 19, 2020 at the address(es) listed below:
              Joseph G Gamble   on behalf of Creditor    Van Buren County, Iowa jgamble@duncangreenlaw.com,
               mmcginn@duncangreenlaw.com
              Sheryl Schnittjer     delhisls926@gmail.com, sschnittjer@ecf.axosfs.com
              Stuart G. Hoover    on behalf of Debtor Benjamin W. Vanhorn shoover@blairfitzsimmons.com,
               dubuquelaw@aol.com
              United States Trustee    USTPRegion12.CR.ECF@usdoj.gov
                                                                                             TOTAL: 4
    Case 20-00523           Doc 13     Filed 05/21/20 Entered 05/21/20 23:46:00                   Desc Imaged
                                      Certificate of Notice Page 3 of 3
Form ntcfclms


                         UNITED STATES BANKRUPTCY COURT
                                 Northern District of Iowa
In Re:                                                      Chapter: 7
                                                            Case No.: 20−00523
                                                            Office Code: 2
Benjamin W. Vanhorn
fdba American Home Services, LLC



 Debtor(s)

                                 NOTICE OF POSSIBLE DIVIDEND AND
                           NOTICE OF DEADLINE FOR FILING TIMELY CLAIMS


TO ALL CREDITORS AND PARTIES IN INTEREST:

Notice was previously given that it appeared that there were no assets in the bankruptcy estate from which a dividend
could be paid to unsecured creditors. Creditors were advised at that time that it was unnecessary to file proofs of
claim.

It now appears that there may be assets in excess of the costs of administration and that payment of a dividend is
possible. In order to receive a dividend, a creditor must file a proof of claim.

A Proof of Claim form can be filed electronically by completing the online electronic Proof of Claim (ePOC) found
on our public web site (www.ianb.uscourts.gov) or obtain the Official Form B410 at the United States Courts Web
site (www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) and mail the completed form to the address
appearing below.

If you want to file a TIMELY claim against the estate, you must file your proof of claim with the Clerk of Court

                                              ON OR BEFORE 8/19/20



If you have already filed a proof of claim, there is no need to file again unless you wish to amend your claim.


Dated: 5/19/20

                                                            MEGAN R. WEISS
                                                            Clerk, U.S. Bankruptcy Court
                                                            111 Seventh Avenue SE #15
                                                            Cedar Rapids, IA 52401−2101
